Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

          The amendment filed on 10-22-2022 has been entered.

Objection to the Specification
The disclosure is objected to because of the following informalities: 
(1) In paragraph [0026], line 3, “spring s250” should read --springs 250--.
(2) In paragraph [0026], line 12, “blade 185” should read --blade 180--.  
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(a)
1.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

2.        Claims 1 and 3-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
           (1) In claim 1, lines 6-9, “the stop surface arranged … and extending in a direction generally perpendicular to the cutting direction … and generally parallel to an axis of rotation of the cable preparation device” appears to contradict Fig.2 which shows a cutting direction of the blade 180 being a “radial” cutting direction.  Further, as disclosed in paragraph [0023], lines 1-2 of the specification, the stop surface 210 is configured to abut the outer surface of cable 10 during a cutting operation.  Therefore, the direction in which the stop surface 210 extends generally “parallel” rather than “perpendicular” to the (radial) cutting direction of the blade 180, and the stop surface 210 is generally “perpendicular” rather than “parallel” to the axis A (see Figs.2 and 7).  Alternatively, line 9 of claim 1 can be amended to call for the stop surface 210 curves about an axis of curvature coaxial (i.e. parallel) with the axis of rotation A.  Support can be found on paragraph [0023], lines 5-7 of the specification.  Claim 11 and lines 4-5 in paragraph [0023] of the specification should be amended accordingly.   
           (2) Claim 11 has no support from the specification as originally filed and does not agree with Figs.4 and 7.  As shown in the figures, the blade 180 extends beyond the blade stop 200, and a predetermined distance “D” between the cutting edge 185 of the blade 180 and the stop surface 210 of the blade stop 210 corresponds to the maximum allowable cutting depth of the blade 180 in the blade 10 as seen in Fig.7.  See paragraph [0025], lines 1-2 of the specification.
           (3) In claim 12, line 4, “a plurality of blade assemblies” appears to be inconsistent with Fig.4 and paragraph [0020], lines 1-3 of the original specification.  As descried and shown, a blade assembly 140 includes a plurality of pairs of cutting blades 180 and corresponding blade stops 200.  There is no support from the specification that the cable processing machine comprises “a plurality of blade assemblies” as claimed. 
           (4) In claim 12, lines 8-10, “the stop surface offset … and extending in a direction generally perpendicular to a cutting direction of the blade” appears to contradict Fig.2 for the same reason set forth in item (1) of this 35 U.S.C.112(a) rejection. 

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.       Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
          (1) In claim 1, line 1, “for use with a rotating cable preparation device” is misleading.   As the disclosed invention is understood, the cable preparation device 100 shown in Fig.2 does not rotate but a rotating pulley assembly 120 mounted on a base 110 of the device 100 does rotate.  See paragraph [0017], lines 2-3 of the specification. It is suggested “rotating” at line 1 of the claim be deleted.  Also, at line 4, paragraph [0023] of the specification, “the axis of rotation A of the cutting machine” should read --the axis of rotation A of the rotating pulley assembly 120--.          (2) In claim 1, line 4, “a cutting direction” is vague and indefinite because it is not explicitly defined in the specification and is not shown in the drawings as to how a cutting direction is defined with respect to a cable.  Is it a radial cutting direction, a rotational cutting direction or a longitudinal cutting direction?  
          (3) In claim 1, line 8, “blade” should read --the blade-- since it refers to the one previously cited.
          (4) In claim 1, line 9, “an axis of rotation of the cable preparation device” is misleading because the cable preparation device 100 as shown in Fig.2 does not rotate.  It is suggested “an axis of rotation of the cable preparation device” be changed to --an axis of rotation of the rotating member--.  Claim 4 and lines 4 and 6-7 in paragraph [0023] of the specification should be amended accordingly.      
          (5) In claim 3, lines 5 and 6, “the first end” and “the second end” are vague and should read --the first end of the blade stop-- and --the second end of the blade stop--, respectively.
          (6) In claim 11, line 3, “a cutting direction” is vague and indefinite.  Is it in addition to “a cutting direction” cited at line 4 of claim 1? 
          (7) In claim 12, line 10, “a direction generally perpendicular to a cutting direction of the blade” is vague and indefinite because “a cutting direction” is not explicitly defined in the specification or shown in the drawings.  Is it a radial cutting direction, a rotational cutting direction or a longitudinal cutting direction?  
          (8) In claim 12, line 11, “the cable” (first occurrence) has no antecedent basis.
          (9) In claim 17, line 2, “a cutting depth” should read --the cutting depth-- since it refers to the one previously cited.    

Claim Rejection - 35 U.S.C. 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.       Claims 1, 4,-6, 8, 9, 11-13, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2020/132502 A1.
          Regarding claim 1, WO ‘502 discloses a cutting blade assembly (see Fig.11 as annotated below) for use with a cable preparation device (1150), comprising: 

    PNG
    media_image1.png
    770
    824
    media_image1.png
    Greyscale

          a cutting blade (1158C) defining a cutting edge (E) and adapted to attach to a rotating member (1152) of the cable preparation device (1150), the cutting blade (1158C) selectively movable in a cutting direction with respect to a cable (350) held by the device (1150); and
          a blade stop (1164) oriented adjacent to the cutting blade (1158C), the blade stop (1164) defining a stop surface (SS) arranged at a predetermined distance (D) from the cutting edge (E) of the blade (1158C) in a depth direction of blade (1158C) and extending in a direction generally perpendicular to the cutting direction of the blade (1158) and generally parallel to an axis of rotation of the rotating member (1152), the blade stop (1164) is adapted to engage with an outer surface of the cable (350) after the blade (1158C) reaches a cutting depth through the cable (350) corresponding to the predetermined distance (D).   
          Regarding claim 4, the stop surface (SS) of WO ‘502 is curved in a radial direction with respect to the axis of rotation of the rotating member (1152).  
          Regarding claim 5, in WO ‘502, the cutting blade (1158C) is one of a plurality of cutting blades (1158) and the blade stop (1164) is one of a plurality of blade stops (1164), with each blade stop (1164) arranged adjacent to one of the cutting blades (1158). 
          Regarding claim 6, in WO ‘502, the plurality of blade stops (1164) each have the stop surface (SS), and the plurality of stop surfaces (SS) of the plurality of blade stops (1164) are sized and shaped so as to define a majority of a circle for simultaneously engaging with an outer circumferential surface of the cable (350).  
          Regarding claim 8, in WO ‘502, each of the plurality of cutting blades (1159A,1159B,1159C) are rotatable (being mounted on the rotating member 1152).  
          Regarding claim 9, in WO ‘502, the cutting edge (E) of the cutting blade (1158C)  defined at a vertex defined between a first vertical sidewall of the cutting blade (1158C) and a second sidewall of the cutting blade (1158C, see annotated Fig.11).  
         Regarding claim 11, in WO ‘502, the blade (1158C) protrudes beyond the blade stop (1164) in a direction generally perpendicular to the cutting direction.  
         Regarding claim 12, WO ‘502 discloses a cable processing machine (1150) comprising: 
         a rotating member (1152) rotatable about an axis (coinciding with a longitudinal central axis of a cable 350); 
         a plurality of blade holders (1154A,1154B,1154C) rotatably attached to the rotating member (1152); and 
         a plurality of blade assemblies (1158A,1158B,1158C), each blade assembly (1158A,1158B,1158C) attached to a respective one of the plurality of blade holders (1154A,1154B,1154C), each blade assembly (1158A,1158B,1158C) comprising: 
                a blade (1158) defining a cutting edge (E, see annotated Fig.11); and 
                a blade stop (1164) arranged adjacent to the cutting edge (E) of the blade (158) and defining a stop surface (SS, see annotated Fig.11), the stop surface (SS) offset a predetermined distance (D) from the cutting edge (E) of the blade (1158) in a depth direction of the blade (1158) and extending in a direction generally perpendicular to a cutting direction of the blade (1158), the blade stop (1164) is adapted to engage with an outer surface of a cable (350) after the blade (1158) reaches a cutting depth through the cable (350) corresponding to the predetermined distance (D). 
         Regarding claim 13, in WO ‘502, the cable (350) processed by the machine (1150) is held generally axially aligned with the axis of the rotating member (1152, see Fig.11).  
         Regarding claim 15, in WO ‘502, each blade assembly is fixed with respect to one of the blade holders (1154) via at least one locating pin (P, see annotated Fig.11). 
         Regarding claim 17, in WO ‘502, each blade stop (1164) is adapted to engage with an outer surface of the cable (350) after the blade (1158) reaches a cutting depth through the cable (350) corresponding to the predetermined distance (D).  

Indication of Allowable Subject Matter
Claims 3, 7, 10, 14, 16 and 18-20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112 (b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Remarks
           In response to Applicant’s Priority under 35 U.S.C. 119 (on page 7 of the amendment), it is noted that there is no acknowledgement made of a claim for foreign priority and no certified copy of any priority documents received by the Office.  This instant application does NOT claim any foreign priority.    
Applicant’s arguments with respect to claims 1 and 3-20 have been considered but are moot in light of the above new ground of rejections.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724